Citation Nr: 1443713	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-22 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post operative residuals of right knee osteochondritis dissecans, to include traumatic arthritis.

2.  Entitlement to a separate disability evaluation for right knee instability.

3.  Entitlement to entitlement to a disability rating in excess of 10 percent for post operative residuals of left knee osteochondritis dissecans, to include traumatic arthritis prior to May 23, 2014.

4.  Entitlement to a disability evaluation in excess of 10 percent for post operative residuals of left knee osteochondritis dissecans, since May 23, 2014.

5.  Entitlement to a separate disability evaluation for left knee instability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran has active service from September 1963 to August 1967.  

This matter arises before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2013, the RO granted entitlement to service connection for right and left knee surgical scars and assigned noncompensable evaluations effective December 16, 2009.  As the Veteran has not expressed disagreement with this rating decision, these matters are not on appeal. 

In May 2014, the Veteran testified before the undersigned.  A hearing transcript is of record.

A review of the Veteran's Virtual VA and VBMS electronic file reveals pertinent records as noted below. 

The issue of entitlement to an increased evaluation for post operative residuals of left knee osteochondritis dissecans, beginning May 23, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's post operative residuals of right knee osteochondritis dissecans have not been manifested by evidence of a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  There was also no evidence of ankylosis, flexion limited beyond 110 degrees, or extension limited beyond 8 degrees. 

2.  From January 29, 2010 to May 4, 2010, the Veteran's right knee was manifested by evidence of moderate instability.

3.  Prior to May 23, 2014, the Veteran's post operative residuals of left knee osteochondritis dissecans have not been manifested by evidence of a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  There was also no evidence of ankylosis, flexion limited beyond 110 degrees, or extension limited beyond 5 degrees.

4.  From January 29, 2010 to May 4, 2010, the Veteran's post operative residuals of right knee osteochondritis dissecans was manifested by evidence of moderate instability.

5.  From May 5, 2010, neither knee disorder was manifested by recurrent subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for post operative residuals of right knee osteochondritis dissecans are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5299-5259, 5299-5010 (2013).

2.  For the limited period between January 29, 2010 and May 4, 2010, the criteria for a separate 20 percent rating, and no higher, for right knee instability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257.

3.  Prior to May 23, 2014 the criteria for a rating higher than 10 percent for post operative residuals of left knee osteochondritis dissecans are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.951(b), 4.71a, Diagnostic Codes 5299-5259, 5299-5010.

4.  For the limited period between January 29, 2010 and May 4, 2010, the criteria for a separate 20 percent rating, and no higher, for left knee instability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claimant has been notified of the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The case was most recently adjudicated in a May 2013 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded pertinent VA examinations in January 2010 and May 2013.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  He was provided the opportunity to present pertinent evidence and testimony at a May 2014 hearing.  Following the hearing the Veteran was provided 60 additional days to submit additional records.  During this period, he submitted a copy of a March 2012 VA radiology report of his right knee.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

If the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  Here, the Veteran's right and left knee disorders are rated by analogy to symptomatic removal of the semilunar cartilage under Diagnostic Code 5259.

The Board notes that in the May 2013 rating decision, the RO changed the Diagnostic Code to 5010.  Accordingly, the Board will consider both Diagnostic Codes in additional to any and all applicable Diagnostic Codes.

The relevant focus for adjudicating an increased rating claim is the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 C.F.R. § 3.400(o)(2).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable doubt remaining is to be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Rating Schedule

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence, as presented below, Diagnostic Codes 5256, 5262 and 5263 are inapplicable to the Veteran's bilateral knee disorder as there is no evidence of ankylosis, tibia and fibula impairment, or traumatic genu recurvatum.  38 C.F.R. § 4.71a.  

Diagnostic Code 5257 addresses other knee impairment, including recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms.  Id.

Under Diagnostic Code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.  Where there is symptomatic removal of the semilunar cartilage, Diagnostic Code 5259 assigns a 10 percent disability evaluation.  Id.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  Id.

The normal range of knee motion is to 140 degrees of flexion and to 0 degrees of extension.  Id.

The Veteran also has a diagnosis of osteoarthritis which, as previously noted, the RO has rated under Diagnostic Code 5010 as arthritis due to trauma.  Per the rating code, traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA' General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint provided there is a compensable limitation in each plane of movement.  VAOPGCPREC 9-2004 (September, 2004).

VA's General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August 1998).  VA's General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  

Evidence

At a January 29, 2010 VA knee examination, the Veteran reported symptoms of bilateral knee pain, weakness, stiffness, swelling, heat, redness, instability, giving way, and lack of endurance.  He also complained of flare-ups occurring four to five times a week that limited the amount of time on his feet.  He reported no episodes of dislocation or subluxation, inflammatory arthritis, use of a prosthesis, or history of neoplasm.  

Physical examination revealed flexion limited to 135 degrees and extension to -8 degrees bilaterally.  There was no evidence of pain, fatigue, weakness, lack of endurance or incoordination following initial range of motion testing.  After repetitive testing, there was no change in range of motion and no evidence of pain, fatigue, weakness, lack of endurance, or incoordination.  There was a negative McMurray's Test, and the posterior cruciate ligaments and varus/valgus lateral collateral ligaments were normal bilaterally.  There was evidence of mild impairment of the varus/valgus of medial collateral ligaments and moderate impairment of the anterior cruciate ligament bilaterally.  Upon physical examination, there was no evidence of painful motion, edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement bilaterally.  His gait was normal and there were no functional limitations on standing and walking.  There was evidence of moderate instability and X-ray findings revealed moderate degenerative changes bilaterally.

On May 4, 2010, the Veteran attended a VA orthopedic consultation.  An examination of his knees revealed no swelling, effusion, erythema or warmth.  Range of motion testing showed his right knee flexion to 120 degrees and full extension.  There was evidence of tenderness to palpation along the medial component.  His left knee flexion was to 120 or 130 degrees and extension was to 5 or 10 degrees, with no tenderness to palpation along the medial or lateral join lines.  There was no evidence of instability and X-ray findings showed bilateral osteoarthritis.

At a September 13, 2010 physical therapy evaluation, X-rays results showed degenerative changes bilaterally and a small right suprapatellar joint effusion.  Range of motion testing revealed flexion limited to 110 degrees bilaterally and extension within normal limits bilaterally.  His gait was within normal limits and he had negative valgus, varus, and anterior/posterior drawer tests.

The Veteran went to the Emergency Department in March 2012.  X-ray findings from this visit indicated "mild to moderate degenerative changes in [the] medial joint compartment."

In an April 2012 VA treatment note the Veteran's range of motion was from 0 to 120 degrees without pain, but with crepitus.  His varus, valgus, anterior and posterior drawer tests were all stable and the Lachman's and McMurray's tests were both normal.  There was no tenderness to palpation and X-rays showed evidence of osteoarthritis.

In a July 2012 VA treatment note, the Veteran's range of motion was from 0 to 120 degrees without pain.  His varus, valgus, anterior and posterior drawer tests were all stable and the Lachman's test was normal bilaterally.  

At a May 9, 2013 VA knee examination, the Veteran reported flare-ups that created chronic knee stiffness and pain with weight bearing bilaterally, with the right knee more severe than the left.  He noted that flare-ups decreased his mobility and flexibility.  He denied fatigability and incoordination.  

Physical examination revealed that knee flexion and extension were within normal limits bilaterally.  There was no objective evidence of painful motion.  There was also no additional limitation of motion upon repetitive testing.  The Veteran did report pain on movement of his left knee after repetitive use.  There was evidence of tenderness or pain on palpation on the right knee.  Muscle strength testing was normal bilaterally.  Joint stability tests revealed no evidence of instability or recurrent patellar subluxation/dislocation.  The examiner noted no additional conditions such as shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There was also no meniscal condition.  An X-ray report revealed degenerative changes bilaterally.  As for functional impact, the Veteran reported his knees affected his ability to work.  As such, the examiner recommended avoiding physical or manual employment due to the presence of arthritis, but did not restrict sedentary or light office work.

The Board notes there were ongoing complaints of knee pain in the VA treatment records that were not associated with range of motion testing.

At his May 23, 2014 hearing, the Veteran asserted his March 19, 2012 Emergency Department radiology analysis used terminology that implied there was instability in his right knee.  He also reported missing about 3 to 4 days a month of work due to his knee disorder before his retirement.  The Veteran was employed as an Engineering Technician prior to his retirement.  He also reported recently noticing symptoms of locking in his left knee.

Right Knee Disorder Evaluation 

During the applicable rating period, the Veteran's post operative residuals of right knee osteochondritis dissecans, to include traumatic arthritis have been evaluated as 10 percent disabling by analogy under Diagnostic Code 5299-5259 for symptomatic removal of the semilunar cartilage.  As previously noted, 10 percent is the highest evaluation available under this Diagnostic Code.  See 38 C.F.R. § 4.71a.  His right knee is now rated by analogy under Diagnostic Code 5299-5010, for arthritis.

After evaluating the evidence of record, the Board finds the knee examinations of record to be highly probative because they were conducted by trained medical professionals.  

In considering whether a higher evaluation is warranted under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, the evidence of record preponderates against assigning a higher rating.  While the September 13, 2010 physical therapy evaluation indicated an X-ray finding of a small right suprapatellar joint effusion, the Board notes there was no indication of locking or joint effusion prior to and subsequent to this report.  As such, the evidence does not support a finding of frequent episodes of locking, pain and joint effusion and a higher rating on this basis is not warranted.

The Board has also not found evidence to support a higher rating under any other applicable Diagnostic Code.

As for a separate evaluation for knee stability under Diagnostic Code 5257, there was evidence of moderate instability at the January 29, 2010 VA examination.  From May 4, 2010, there were no longer any findings of knee instability.  As for the Veteran's hearing argument that a 20 percent disability evaluation is warranted for his right knee due to a March 19, 2012 X-ray evidence of instability, the evidence of record does not support this contention.  Rather, that X-ray report showed "mild to moderate degenerative changes."  There was no evidence of right knee stability.  As such, a separate evaluation of 20 percent under Diagnostic Code 5257is warranted for the Veteran's right knee instability from January 29, 2010 to May 4, 2010.  See 38 C.F.R. §§ 4.3; 4.71a.  There is no evidence of severe subluxation or lateral instability, and as such an evaluation in excess of 20 percent during this term is not in order.

The Board considered whether a higher rating is warranted for a limitation of motion under Diagnostic Codes 5260 and 5261.  The evidence demonstrates the Veteran's right knee exhibited a noncompensable limitation in each plane of movement throughout the entire rating period.  At no point was his right knee flexion limited beyond 60 degrees or his right knee extension limited beyond 5 degrees.  As previously noted, where there is X-ray evidence of arthritis, the disability is evaluated based on limitation of motion.  Although X-ray reports show evidence arthritis, the required limited motion was never shown at any time during the appellate term.  Hence, an increased rating under Diagnostic Codes 5003, 5010, 5260 and 5261 is not in order at any time during the appellate term.

While the Veteran is competent to report experiencing knee pain and limited motion, the objective examinations are more probative in determining the actual degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his right knee disorder.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.

Overall, after reviewing the record, the Board finds an evaluation in excess of 10 percent, is not warranted for the Veteran's right knee disorder.  However, the Veteran is entitled to a separate disability evaluation of 20 percent, and no higher, for right knee instability from January 29, 2010 to May 4, 2010.  As a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent, the benefit-of-the-doubt rule does not apply, and the claim to this extent must be denied.  38 C.F.R. § 4.3.

Post operative residuals of left knee osteochondritis dissecans, to include traumatic arthritis prior to May 23, 2014

The Veteran's post operative residuals of left knee osteochondritis dissecans, to include traumatic arthritis have been evaluated as 10 percent disabling by analogy under Diagnostic Code 5299-5259.  They are currently rated under Diagnostic Code 5299-5010.  Again, 10 percent is the highest evaluation available under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a.  

As with his right knee, a higher evaluation is not warranted under Diagnostic Code 5258 for the Veteran's left knee.  Throughout the applicable rating period, he reported no symptoms of, and the evidence indicated no findings of, left knee locking or joint effusion.  The Board notes, however, that the Veteran's report of left knee locking at the May 23, 2014 hearing is addressed in the remand portion of this decision.

The Board has found no evidence to support a higher rating under any other applicable Diagnostic Code.

As for left knee stability under Diagnostic Code 5257, the Board finds a separate 20 percent evaluation is warranted for moderate left knee instability from January 29, 2010 to May 4, 2010.  There is no evidence of severe subluxation or lateral instability, and as such an evaluation in excess of 20 percent during this term is not in order.

Regarding limitation of motion under Diagnostic Codes 5260 and 5261, the evidence demonstrates the Veteran's left knee consistently failed to show entitlement to an increased rating under either Diagnostic Code 5260 or Diagnostic Code 5261.  At no point was his left knee flexion limited to 30 degrees, or left knee extension limited beyond 5 degrees.  Even with the X-ray findings of arthritis, there was no objective evidence of painful motion.  As such, the Veteran has not met the criteria for a compensable rating under Diagnostic Codes 5010, 5260, or 5261.

Overall, the Board finds an evaluation in excess of 10 percent prior to May 23, 2014, is not warranted for the Veteran's left knee disorder.  However, the Veteran is entitled to a separate disability evaluation of 20 percent, and no higher, for left knee instability from January 29, 2010 to May 4, 2010.  As a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent prior to May 23, 2014, the benefit-of-the-doubt rule does not apply, and the claim to this extent is denied.  38 C.F.R. § 4.3.

Final Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (2013).  In exceptional cases an extrascheduler rating may be provided.  Id.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extrascheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The discussion above reflects that the symptoms of the Veteran's knee disabilities are fully contemplated by the applicable rating criteria.  The criteria contemplate specific symptoms of limitation of motion to include additional functional limitation on repetitive motion testing, painful motion, and stability.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's knee disabilities, and referral for consideration of extrascheduler rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Board notes that at his May 2013 VA examination, the Veteran reported his knees affected his ability to work and the examiner recommended he perform sedentary or light office work.  Despite these contentions, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable for the applicable rating periods.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to a disability rating in excess of 10 percent for post operative residuals of right knee osteochondritis dissecans is denied.

Entitlement to a separate 20 percent rating for right knee instability is granted from January 29, 2010 to May 4, 2010, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for post operative residuals of left knee osteochondritis dissecans prior to May 23, 2014 is denied.

Entitlement to a separate 20 percent rating for left knee instability is granted from January 29, 2010 to May 4, 2010, subject to the law and regulations governing the award of monetary benefits.


REMAND

At his May 2014 hearing, the Veteran alleged worsening of his left knee disability, specifically stating he was noticing that his knee was locking.  As such, a remand is necessary to afford him a new VA examination to assess the current severity of his left knee disability.  

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity of his left knee disorder.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file and VBMS file.  The nature and extent of any limitation of motion and any instability must be specifically reported.  The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


